     Case 3:19-cv-00685-MMD-WGC Document 22 Filed 11/04/20 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      CLAY LIESEGANG,                                   Case No. 3:19-cv-00685-MMD-WGC
7                                          Plaintiff,                   ORDER
              v.
8
       MIKE YOUNG, et al.,
9
                                       Defendants.
10

11           Pro se Plaintiff Clay Liesegang brings this action under 42 U.S.C. § 1983. Before
12    the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13    States Magistrate Judge William G. Cobb (ECF No. 20), recommending the Court dismiss
14    the action without prejudice for lack of subject matter jurisdiction. Plaintiff had until
15    September 11, 2020 to file an objection. To date, no objection to the R&R has been filed.
16    For this reason, and as explained below, the Court adopts the R&R and will dismiss this
17    action without prejudice. The Court will also deny Plaintiff’s subsequent motion (ECF No.
18    21) as moot.
19           The Court “may accept, reject, or modify, in whole or in part, the findings or
20    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21    fails to object to a magistrate judge’s recommendation, the Court is not required to
22    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
23    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
24    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
25    recommendations is required if, but only if, one or both parties file objections to the
26    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
27    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
28    clear error on the face of the record in order to accept the recommendation.”).
     Case 3:19-cv-00685-MMD-WGC Document 22 Filed 11/04/20 Page 2 of 2




1            Because there is no objection, the Court need not conduct de novo review, and is

2     satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends the action be

3     dismissed without prejudice because the Court lacks subject matter jurisdiction, giving

4     Plaintiff an opportunity to re-assert a claim in the correct court. (ECF No. 20 at 4-5.) The

5     Court agrees with Judge Cobb. Having reviewed the R&R and the record in this case, the

6     Court will adopt the R&R in full.

7            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

8     20) is accepted and adopted in full.

9            It is further ordered that this action is dismissed, in its entirety, without prejudice.

10           It is further ordered that Plaintiff’s Motion for a Court Date and a Subpoena Duces

11    Tecum (ECF No. 21) is denied as moot.

12           The Clerk of Court is directed to enter judgment accordingly and close this case.

13           DATED THIS 4th Day of November 2020.

14

15

16                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
26

27

28
                                                     2
